Secretary-General Guterres, fellow delegates, Ladies and Gentlemen,
I am sorry that circumstance dictates that we cannot be together for this, the 75th anniversary of the founding of the United Nations.
Since we met last, our world has changed beyond all recognition.
COVID-19 has raised questions about globalisation that up until now were confined to risk-management workshops. Questions we never imagined we would face, let alone need to answer. How we live. How we work. How we interact with one another.
The cost has been without modern precedent. Lives lost to the disease. Lives shattered by the economic consequences. Lives upended by the impact of societal change.
The pandemic has even given birth to a new norm, where we no longer hug, shake hands or high-five. Where an elbow bump defines the limits of our physical connection. Where our faces may be hidden, but our humanity remains intact.
I refuse to believe, however, that all these new norms will define a new world.
Rather I look on with respect and awe at how our doctors and nurses, our scientists, and our experts have responded. Because I believe that their actions demonstrate that there is no problem, no matter how complicated, that we cannot solve.
We may be separated by a new invisible threat to our health, our prosperity and our freedom, but as this virtual broadcast demonstrates, we are still very much connected. And we are, I believe, increasingly united. Connected by the power of innovation. United by a newfound determination to work together for the improvement of our global family of nations.
If, as now seems possible, we can develop complex vaccines in a matter of a year, or perhaps eighteen months, why I would ask can we not work together to solve some of the other great global challenges of our age?
Aristotle wrote that “Nature has never done anything uselessly.” In other words, nature forces us to innovate. Choice doesn’t come into it.
Aristotle lived internationaln an era where human activity did not have the capacity to massively impact our natural environment. But his words remain prescient.
Because if COVID-19 has taught us anything at all, it is that we cannot afford to wait for the next crisis before we take pre-emptive action.
On climate change. On biodiversity. On global health. On tackling the root causes of migration. On development. Ultimately, the sustainability of humankind.
That is why the values and principles at the heart of the United Nations matter as much today as they did when Greece signed the UN Charter in 1945. Those values — of peace and security, equality, human rights and self-determination — and those principles — of justice and the rule of law — are at the core of what it means to be Greek.
After all, this year not only marks the 75th anniversary of the founding of the UN but the 2500th anniversary of Greece’s victory at the battle of Salamis. A victory that helped to pave the way for the foundation of classical Greece and the birth of democracy and the rule of law. And today it is that democracy and that rule of law that underpin the values and principles at the heart of the United Nations.
The challenges we face in 2020 may be different from those of the post-war years, but in many respects they are just as significant, just as momentous.
We face an unprecedented and truly global public health crisis — the first of modern times. The world’s major economies are in contraction. Our vital biodiversity system appears on the brink of collapse, with a million species on the edge of extinction.
Transnational issues threaten our individual, regional, and collective security. And malign actors pose an insidious and growing threat to our way of life, to multilateralism and to the proper functioning of international law.
And yet, in the twelve months since we last met the way Greece and the Greek people have responded to theses challenge has proved to me that there is a way through this uncertainty.
Let me be absolutely clear with you. Years of austerity had left Greece vulnerable to a pandemic. Coronavirus threatened to overwhelm our health service. And yet we proved that agility, flexibility and new technology can empower people and achieve results that once seemed impossible.
We prioritized competence, utilizing facts and data rather than relying on ideology. Harnessing the best in innovation and technology; and putting trusted experts at the center of our decision-making and communication. It worked. Against all odds, Greece was extremely successful in dealing with the first wave of the pandemic.
However, now the second wave of the COVID-19 epidemic is ante portas. We need to learn to live with the virus until we have the scientific tools to eradicate it. It will take perseverance, agile policies that protect the most vulnerable, continued trust in the experts and individual responsibility to succeed. But I am convinced that we can do it.
The other great geopolitical challenge we face concerns Turkey.
At the General Assembly last year, I had made a point of extending the hand of friendship and co-operation to President Erdogan. I even talked of my willingness to act as a bridge-builder for Turkey in Europe.
Sadly, where Greece put trust, dialogue and understanding at the heart of a values-based foreign policy, Turkey responded with escalation, provocation, disinformation, and aggression. Where Greece chose the path of dialogue in good faith, Turkey chose the path of intransigence.
Be in no doubt, Turkey’s actions undermine international law and threaten the security and stability of the broader region of the Eastern Mediterranean and of all EU member states. The European Union made it absolutely clear that unilateral actions will not be left unanswered when they threaten sovereign rights of member states.
However, in spite of the recent events, I remain an optimist. Everybody understands that this constant escalation of tension cannot continue. And I refuse to believe that partnership between near neighbors is not possible. Look at the recent agreement struck between Israel and the UAE. Both friends of Greece, now friends with each other. Years of suspicion and animosity have been replaced by co-operation and mutual understanding.
So, let’s meet, let’s talk, and let’s seek a mutually acceptable solution. Let’s give diplomacy a chance. If, after all, we still cannot agree, then we should trust the wisdom of the international court at The Hague.
The beginning of exploratory talks between our two sides, which was announced two days ago, is a step in the right direction. If President Erdogan really believes the United Nations stands as a beacon of hope and a bastion of global cooperation, then I would urge him to act in accordance with its values.
Ladies and Gentlemen,
What then of the challenges I highlighted at the start of these remarks? Challenges like climate change, biodiversity, sustainable development, and migration. Challenges that need action today, not discussion tomorrow.
Action that is shifting Greece towards the use of renewable energy as we speak. We are phasing out our use of lignite — or brown coal — in our power stations. By 2028 it will be a thing of the past. By the time we meet again next year in New York, many of Greece’s single use plastics will have been banned.
The terrible fire at the Moria camp, on Lesbos, earlier this month, has highlighted the huge challenge posed by mass migration, in particular on Europe’s southern borders. Greece cannot manage this issue alone. We’ve received invaluable support from the UNHCR and the IOM, but we need to be honest. Whilst our migrant numbers are down, our coastguard is still saving thousands of desperate men, women and children in the waters of the Mediterranean every year.
This is a collective failure of the international community and we must all share the blame for that failure. That is why we must do more together to tackle the root causes of migration: poverty, deprivation, economic uncertainty, exploitation, violence and war. Unless we tackle these inequalities, the problem will never be fully resolved.
Ladies and Gentlemen,
What this last year has proved to me is that competence and values are essential partners.
Success is measured not through the delivery of one at the expense of the other, but through the deployment of both: competence and all that comes with the reliable delivery of results; and values, the framework for how we interact with tolerance and compassion.
As a result, we have seen the emergence of a new national self-confidence, and a renewed sense of pride in Greece. We are no longer viewed through the prism of bailouts and austerity. Greeks have rejected the empty promises, the exploitation and the divisiveness of populism.
In another 75 years, when our children’s children speak here at the United Nations, I for one believe that they will be describing a better world. A world where quantum technology has revolutionised healthcare and our own biology. A world where fossil fuels are just that, a thing of the past. A world where equality, opportunity and morality guide our leaders.
We have the raw ingredients in front of us today. We harness more collective intelligence and knowledge than we ever have in human history. But we must promote the values and the competence to guide that resource, to deploy it for the betterment of our world. After all, we only have one!
I, for one, believe we can do just that.
Thank you for listening.